PER CURIAM.
This appeal is by the plaintiff from a summary final judgment for one of the defendants. The complaint sought to bind the appellee as a joint tortfeasor under a loose allegation that the two defendants acted in concert. The appellee was not alleged to have been the active tortfeasor.
The complaint failed to state a cause of action and summary final judgment was properly entered when the depositions and affidavits effectively negated joint action by the defendants. See Standard Phosphate Co. v. Lunn, 66 Fla. 220, 63 So. 429 (1913); Gulf Refining Co. v. Wilkinson, 94 Fla. 664, 114 So. 503, 506 (1927); Weaver v. Worley, Fla.App.1961, 134 So.2d 272.
Affirmed.